ACCEPTED
                                                                                        14-14-00792-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   6/26/2015 8:52:13 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                              NO. 14-14-00792-CV

                      IN THE COURT OF APPEALS          FILED IN
                    FOURTEENTH JUDICIAL DISTRICT 14th COURT OF APPEALS
                                                    HOUSTON, TEXAS
                         AT HOUSTON, TEXAS
                                                   6/26/2015 8:52:13 AM
                                                   CHRISTOPHER A. PRINE
__________________________________________________________________
                                                            Clerk

                              KHALED ALATTAR,
                                      Appellant,

                                         v.

                       KAY HOLDINGS, INC.,
                                   Appellee.
 _________________________________________________________________

             Interlocutory Appeal of Ruling on Special Appearance
           From the 113th Judicial District Court, Harris County, Texas
                       Trial Court Cause No. 2012-54501


                      NOTICE OF CHANGE OF ADDRESS

      Please take notice that effective Thursday June 25, 2015, the suite number for

Brian M. Keller, State Bar No. 00784376, has changed and he requests that service of

notices and all other documents be made upon him at:

            KELLER & ASSOCIATES, P.C.
            2500 West Loop South, Suite 308
            Houston, TX 77027
            281.853.9456 Phone
            713.600.5804 Facsimile
            bkeller@kellerattorneys.com
                                          Respectfully submitted,

                                          KELLER & ASSOCIATES, P.C.

                                          By:/s/ Brian M. Keller

                                                 Brian M. Keller
                                                 State Bar No. 00784376
                                          2500 West Loop South, Suite 300
                                          Houston, TX 77027
                                          281.853.9456 Phone
                                          713.600.5804 Facsimile
                                          bkeller@kellerattorneys.com




                       CERTIFICATE OF SERVICE

       A copy of Appellant’s Amended Brief was served electronically on counsel
of record on June 26, 2015, as follows:

      J. Randle Henderson
      16506 FM 529, Suite 115-107
      Houston, Texas 77095
      jrh@hendersonrandy.com


                                          /s/ Brian M. Keller
                                          Brian M. Keller




                                      2